On June 22,1992, the Defendant was sentenced to fifteen (15) years for Incest with ten (10) years suspended upon the conditions listed in the June 22, 1992 Judgment. Credit will be given for 3 days time served.
On May 6,1993, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Patricia Day-Moore, Legal Intern from the Montana Defender Project. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, the sentence be amended to fifteen (15) years straight time. The Defendant shall not be eligible for parole until he successfully completes the sex offender treatment program at the Montana State Prison. Credit shall be given for three (3) days time served.
The reason for the amendment is to insure that the Defendant would successfully complete the sex offender treatment program while in the Montana State Prison. It is a specific concern of this Board that the Defendant not be released into society until he has successfully completed the sex offender program.
Hon. Thomas McKittrick, Chairman, and Hon. John Warner, Judge
DISSENT. THE HONORABLE G. TODD BAUGH DISSENTS. He agrees with the fifteen (15) year sentence and the fact that the Defendant needs the sex offender program, however, Judge Baugh would make the treatment program available as part of the Defendant’s parole plan if he was -unable to get it done while incarcerated at the Montana State Prison prior to his parole.
The Sentence Review Board wishes to thank Patricia Day-Moore, Legal Intern from the Montana Defender Project for her assistance to the defendant and to this Court.